Filed 11/29/21 P. v. Windust CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.



           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                       E075675

 v.                                                                       (Super.Ct.No. RIF146283)

 STEVEN BLODGETT WINDUST,                                                 OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. John M. Monterosso,

Judge. Reversed and remanded with directions.

         Patricia L. Brisbois, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Anthony DaSilva and Steve

Oetting, Deputy Attorneys General, for Plaintiff and Respondent.




                                                              1
       Defendant and appellant Steven Blodgett Windust appeals from the denial of his

petition to vacate his 2011 murder conviction and to resentence him pursuant to Penal

Code1 section 1170.95. After issuing an order to show cause and holding an evidentiary

hearing, the trial court found that the jury could have convicted defendant of murder

under a viable murder theory. Defendant argues the trial court applied the wrong

standard in denying the petition and by failing to make an independent finding that he

could still be convicted of murder under current law. We agree and remand the case to

the trial court to conduct a new hearing.

                                               I

                    FACTUAL AND PROCEDURAL BACKGROUND

       A.      Summary of Factual Background

       In October 2008, Donovan Avila, who was at defendant’s home, told defendant to

have Douglas Didominicus come over to his house. Avila had problems with

Didominicus and wanted to scare Didominicus. Defendant arranged to have Didominicus

come to his house, and Didominicus went to defendant’s home. Once Didominicus

entered defendant’s home, Avila and Manuel Acosta grabbed Didominicus. Avila then

began hitting Didominicus. Didominicus was shoved into the garage and the beating

continued. Didominicus was punched and hit with the butt of a gun and the gun went off.

Although he was bleeding, Didominicus was able to run around. After the gun went off,




       1   All future statutory references are to the Penal Code.

                                               2
defendant and Avila beat Didominicus with a baseball bat. Defendant claimed that he

struck Didominicus in the arm once.

          At some point, the men discussed dropping Didominicus off near a hospital.

However, Didominicus was already dead. After Didominicus died, Avila, defendant, and

Acosta took Didominicus’s car. They picked up another man, who knew where

Didominicus lived, and then burglarized Didominicus’s apartment, taking a safe

containing money, drugs, and a gun. Defendant received some drugs and perhaps some

money and the gun.

          Didominicus’s body was later located in a remote area off of a dirt road.

Didominicus’s head was covered in a towel and wrapped with two different types of tape;

his hands and feet were bound in rope; and the entire body was wrapped in a tarp and tied

with more rope. A forensic pathologist opined Didominicus died from blunt force

injuries to his head. He also had injuries to the back of his head, behind his left ear, and

had a skull fracture. Due to the advanced state of decomposition of the corpse, the

pathologist was unable to determine how long Didominicus survived after receiving the

injury.

          As to the murder charge, the jury was instructed on principles of express and

implied malice, direct aiding and abetting, and the natural and probable consequences

doctrine based on the target crime of aggravated assault. The prosecution did not pursue

a felony-murder theory; instead, first degree murder was predicated on either

premeditated express malice or lying in wait.



                                               3
       B.     Procedural Background

       In February 2010, an information was filed charging defendant, Avila, and Acosta

with premeditated first degree murder (§ 187, subd. (a); count 1); robbery (§ 211;

count 2), and residential burglary (§ 459; count 3). The information also alleged that

defendant received a stolen motorcycle (§ 496d; count 5). Defendant pleaded guilty to

count 5, and proceeded to trial on the remaining charges.

       In September 2011, during jury deliberations, defendant pleaded guilty to second

degree murder as a lesser included offense of count 1, as well as counts 2 and 3.

Defendant was sentenced to an indeterminate term of 15 years to life, plus a determinate

term of seven years eight months in state prison.

       On May 20, 2019, defendant filed a petition for resentencing under

section 1170.95. He indicated that he was eligible for relief because he was tried under a

theory of aiding and abetting the murder under the natural and probable consequences

doctrine, he pleaded guilty to second degree murder to avoid being convicted of first

degree murder, and he did not believe he could now be convicted of murder.

       After appointment of counsel, the trial court found that defendant had stated a

prima facie case for relief. The court issued an order to show cause and set a hearing to

determine defendant’s eligibility for resentencing.

       The order to show cause hearing was held on September 3, 2020. After

discussions on the matter and hearing argument from the parties, the trial court denied the

petition for resentencing. The court concluded that defendant “could be convicted,



                                             4
beyond a reasonable doubt, of a viable murder theory . . . based upon the evidence that’s

in the record of conviction.” Defendant subsequently appealed.

                                             II

                                      DISCUSSION

       Defendant contends the trial court erred in denying his petition for resentencing

because the court applied the wrong standard and failed to act as an independent

factfinder when it concluded the People “could” prove he was guilty of murder under a

viable murder theory. The People disagree and believe the court applied the correct

standard.

       As the parties acknowledge, there is a conflict of authority as to the proper

standard of proof a trial court should apply in this context between People v. Duke (2020)

55 Cal.App.5th 113 (Duke), review granted January 13, 2021, S265309,2 and the

opposing decisions in People v. Lopez (2020) 56 Cal.App.5th 936 (Lopez), review

granted February 10, 2021, S265974, People v. Rodriguez (2020) 58 Cal.App.5th 227

(Rodriguez), review granted March 10, 2021, S266652, People v. Clements (2021) 60

Cal.App.5th 597 (Clements), review granted April 28, 2021, S267624, and People v.

Fortman (2021) 64 Cal.App.5th 217 (Fortman), review granted July 21, 2021, S269228.


       2   The Supreme Court framed the issue to be briefed in Duke as follows: “Can the
People meet their burden of establishing a petitioner’s ineligibility for resentencing under
Penal Code section 1170.95, subdivision (d)(3) by presenting substantial evidence of the
petitioner’s liability for murder under Penal Code sections 188 and 189 as amended by
Senate Bill No. 1437 (Stats. 2018, ch. 1015), or must the People prove every element of
liability for murder under the amended statutes beyond a reasonable doubt?” (People v.
Duke (2021) 478 P.3d 1207.)

                                             5
Our Supreme Court will resolve this split in Duke, but until it does, “we join the growing

chorus that requires an independent finding by the trial court,” and proof beyond a

reasonable doubt by the People that the petitioner is ineligible for relief. (Fortman, at

p. 221.)

       A.     Section 1170.95 Generally

       Effective January 1, 2019, the Legislature enacted Senate Bill No. 1437 (2017-

2018 Reg. Sess.), which amended sections 188 and 189 to limit liability for felony

murder and abrogate the natural and probable consequences doctrine as applied to

murder. (Stats. 2018, ch. 1015.) Section 1170.95 was added by Senate Bill No. 1437 to

provide a procedure by which those convicted of murder can seek retroactive relief if the

changes in sections 188 or 189 would affect their previously affirmed convictions.

(People v. Martinez (2019) 31 Cal.App.5th 719, 722; see People v. Lewis (2021) 11

Cal.5th 952, 959-960 (Lewis).) A person is entitled to relief under section 1170.95 if he

or she was convicted of felony murder or murder under the natural and probable

consequences theory but could not now “be convicted of first or second degree murder

because of changes to Section 188 or 189 made effective January 1, 2019.” (§ 1170.95,

subd. (a).)

       “With one narrow exception [involving peace officer victims], Senate Bill

[No.] 1437 effectively eliminates murder convictions premised on any theory of vicarious

liability—that is, any theory by which a person can be convicted of murder for a killing

committed by someone else (such as the felony-murder theory or the natural and probable



                                             6
consequences theory)—unless the People also prove that the nonkiller defendant

personally acted with the intent to kill or was a major participant who acted with reckless

disregard to human life. (§§ 188, 189, subds. (e), (f), 1170.95.)” (Fortman, supra, 64

Cal.App.5th at pp. 222-223, fns. omitted.)

       When the defendant makes a prima facia showing of eligibility, and the trial court

issues an order to show cause as it did here, “the court shall hold a hearing to determine

whether to vacate the murder conviction and to recall the sentence and resentence the

petitioner on any remaining counts in the same manner as if the petitioner had not been

previously been [sic] sentenced, provided that the new sentence, if any, is not greater than

the initial sentence.” (§ 1170.95, subd. (d)(1); accord, Lewis, supra, 11 Cal.5th at

p. 960.) At the hearing, “the burden of proof shall be on the prosecution to prove, beyond

a reasonable doubt, that the petitioner is ineligible for resentencing. If the prosecution

fails to sustain its burden of proof, the prior conviction, and any allegations and

enhancements attached to the conviction, shall be vacated and the petitioner shall be

resentenced on the remaining charges.” (§ 1170.95, subd. (d)(3).) The parties may

consult the record of conviction as the parties did here, or offer new or additional

evidence, unless “there was a prior finding by a court or jury that the petitioner did not

act with reckless indifference to human life or was not a major participant in the felony,

[and in such a case] the court shall vacate the petitioner’s conviction and resentence the

petitioner.” (§ 1170.95, subd. (d)(2).)




                                              7
       B.     Standard of Review

       Questions of statutory construction are reviewed de novo. (Clements, supra, 60

Cal.App.5th at p. 613, citing People v. Gonzalez (2017) 2 Cal.5th 1138, 1141.) A

question about the correct standard to be applied under section 1170.95,

subdivision (d)(3), in determining a petitioner’s eligibility for resentencing is a question

of law subject to de novo review. (Rodriguez, supra, 58 Cal.App.5th at p. 237.)

However, to the extent any factual findings were made by the trial court, those are

reviewed for substantial evidence. (Clements, at p. 618.)

       In interpreting a statute, “ ‘our fundamental task . . . is to determine the

Legislature’s intent so as to effectuate the law’s purpose. [Citation.] We begin by

examining the statute’s words, giving them a plain and commonsense meaning.’ ”

(People v. Acosta (2002) 29 Cal.4th 105, 112.) We do not consider provisions in

isolation, but rather, look to the entire substance of the statute for context to determine

the scope and purpose of a given provision. (Ibid.) “ ‘We must harmonize “the various

parts of a statutory enactment . . . by considering the particular clause or section in the

context of the statutory framework as a whole.” ’ ” (Ibid.)

       C.     Analysis

       Section 1170.95, subdivision (a)(3), requires as a necessary condition for

resentencing that the petitioner “could not be convicted of first or second degree murder

because of changes to Section 188 or 189 made effective January 1, 2019.” (§ 1170.95,

subd. (a)(3).) Subdivision (d)(3) of section 1170.95 places the burden on the prosecution



                                               8
to “prove, beyond a reasonable doubt, that the petitioner is ineligible for resentencing.”

(§ 1170.95, subd. (d)(3).) Read together, these provisions lead to the conclusion that a

trial court must deny a petition if the People prove, beyond a reasonable doubt, that the

petitioner could be convicted of first or second degree murder under the law as of

January 1, 2019.

       However, it appears that the trial court here applied the standard of proof as stated

in Duke, supra, 55 Cal.App.5th 113; a case the People contend was correctly decided and

to which we should follow, notwithstanding our decision in Clements. Duke held that the

standard “is essentially identical to the standard of substantial evidence, in which the

reviewing court asks ‘ “whether, on the entire record, a rational trier of fact could find the

defendant guilty beyond a reasonable doubt . . . .” ’ ” (Duke, at p. 123, italics added

[appellate substantial evidence standard], quoting People v. Ochoa (1993) 6 Cal.4th

1199, 1206.) We disagree that Duke states the correct standard of proof.

       We have rejected the reasoning of Duke and have joined “the growing chorus” of

appellate courts that require an independent finding by the trial court whether it would

convict defendant on “a still-viable theory,” rather than whether a reasonable jury could

convict defendant on “a still-viable theory.” (Fortman, supra, 64 Cal.App.5th at pp. 220-

221, citing, e.g., Clements, supra, 60 Cal.App.5th 597; People v. Harris (2021) 60

Cal.App.5th 939, review granted Apr. 28, 2021, S267802; Lopez, supra, 56 Cal.App.5th

936; Rodriguez, supra, 58 Cal.App.5th 227.) Contrary to Duke, in Clements, like the

other appellate courts, we concluded that after an evidentiary hearing, the trial court is



                                              9
required to act as an independent factfinder and determine whether the People have

proven the petitioner guilty of murder beyond a reasonable doubt under the law as of

January 1, 2019. (Clements, at pp. 614-618; accord, Fortman, at pp. 224-225; Rodriguez,

at pp. 241-244.) In this context, the trial court does not analyze what the previous jury

could have found or what a jury could or would find now on retrial. Rather, the trial

court itself, in effect, renders a verdict by finding the petitioner either guilty or not guilty

of murder based on the evidence presented at the evidentiary hearing.

       We do not repeat here our well-reasoned analysis in Clements, as well as the

analyses of Fortman, Lopez, and Rodriguez. Suffice it to say that we find our reasoning

in Clements and the other appellate courts’ ratiocinations persuasive. We agree with our

conclusion in Clements that the trial court must act as an independent factfinder, not

simply review the evidence and determine what a jury could or would decide. In this

case, based on the trial court’s frequent allusions and references to what the jury could

have decided based on the evidence, we find the trial court used the substantial evidence

standard of review instead of acting as an independent factfinder. We thus remand the

matter to the trial court to conduct a new hearing pursuant to section 1170.95,

subdivision (d), and state its findings on the record as to whether the People have carried

their burden of proving defendant guilty of murder beyond a reasonable doubt under

current law. (See Fortman, supra, 64 Cal.App.5th at pp. 226-227.)




                                               10
                                               III

                                        DISPOSITION

       The postjudgment order denying defendant’s section 1170.95 petition to vacate his

murder conviction and for resentencing is reversed. The matter is remanded to the trial

court with directions to conduct a new evidentiary hearing pursuant to section 1170.95,

subdivision (d), and to make an independent determination whether the People have

proven beyond a reasonable doubt that defendant is guilty of murder on a still-valid

theory of liability and thus ineligible for relief under the statute.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                   RAMIREZ
                                                                                       P. J.
We concur:


MILLER
                            J.


SLOUGH
                            J.




                                               11